FILED

FEB
UNITED STATES DISTRICT COURT 28 2020

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

Ryan Holness, )
Plaintiff,
Vv. Civil Action No. 20-416 (UNA)
Donald Trump et al.,
Defendants.
MEMORANDUM OPINION

 

This matter, brought pro se, is before the Court on review of the complaint and plaintiff's
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case pursuant to 28 U.S.C. § 1915A (requiring immediate dismissal
of a prisoner’s action upon a determination that the complaint fails to state a claim upon which
relief may be granted).

A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiff is a prisoner incarcerated at the
Federal Correctional Institution in White Deer, Pennsylvania. He has sued President Donald
Trump, Attorney General William Barr, and several other federal officials under the Freedom of
Information Act (“FOIA”), 5 U.S.C. § 552. Plaintiff claims that the defendants “are legally
responsible for withholding documents necessary for any criminal defense.” Compl. (IV. But

the FOIA “only authorizes suits against certain executive branch ‘agencies,’ not individuals,”
Flaherty v. IRS, 468 Fed. App’x 8, 9 (D.C. Cir. 2012) (citing 5 U.S.C. § 552(f)(1); Martinez v.
Bureau of Prisons, 444 F.3d 620, 624 (D.C. Cir. 2006)).

Apart from naming the wrong defendants, plaintiff does not allege that an agency has
improperly withheld records responsive to a properly submitted FOIA request. See McGehee v.
CIA., 697 F.2d 1095, 1105 (D.C. Cir. 1983) (FOIA jurisdiction “is dependent upon a showing
that an agency has (1) improperly; (2) withheld; (3) agency records”) (citation and internal
quotation marks omitted)); Marcusse v. U.S. Dep't of Justice Office of Info. Policy, 959 F, Supp.
2d 130, 140 (D.D.C. 2013) (An “agency’s disclosure obligations are triggered by its receipt of a

request that ‘reasonably describes [the requested] records’ and ‘is made in accordance with

999

published rules stating the time, place, fees (if any), and procedures to be followed.””) (quoting 5
U.S.C. § 552(a)(3)(A)). Rather, plaintiff alleges that he requested documents “twice (from the
clerk of courts then FOIA), then filed a ‘Motion for Disclosure’ in his criminal case... to no
avail. or even response.” Compl. § VI. 10 (parenthesis in original). The FOIA “adopts the
definition of agency contained in 5 U.S.C. § 551(a)(1)(b), which specifically excludes from its
coverage ‘the courts of the United States.’” Maydak v. U.S. Dep’t of Justice, 254 F. Supp. 2d 23,
40 (D.D.C. 2003) (citing 5 U.S.C. § 552(f).

Plaintiff has stated no viable claim under the FOIA; therefore, this case will be dismissed.

A separate order accompanies this Memorandum Opinion.

Re r

United States District Judge
Date: February 2S , 2020